                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STANDARD SECURITY LIFE INSURANCE                      )
COMPANY OF NEW YORK and                               )
MADISON NATIONAL LIFE INSURANCE                       )
COMPANY, INC.,                                        )
                                                      )
               Plaintiffs,                            )
                                                      )       No. 19 CV 64
               v.                                     )
                                                      )       Judge Ronald A. Guzmán
FCE BENEFIT ADMINISTRATORS, INC.,                     )
                                                      )
               Defendant.                             )


                             MEMORANDUM OPINION AND ORDER

       Before the Court is plaintiffs’ amended motion to confirm an arbitration award.

Defendant opposes the motion and, in the alternative, moves to vacate the arbitration award. For

the reasons explained below, the Court dismisses this action without prejudice for lack of

subject-matter jurisdiction.

                                         BACKGROUND

       Plaintiffs, Standard Security Life Insurance Company of New York (“Standard”) and

Madison National Life Insurance Company, Inc. (“Madison”), brought this action under the

Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”),1 seeking confirmation of the “Partial Final

Award - Phase I” (the “Award”) rendered by an arbitration panel in a dispute between plaintiffs

and defendant FCE Benefit Administrators, Inc. (“FCE”).




       1
        The FAA does not bestow federal jurisdiction over controversies pertaining to arbitration;
there must be an independent jurisdictional basis. Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S.
576, 581-82 (2008). It appears that the parties are of diverse citizenship and that the amount in
controversy exceeds the jurisdictional threshold.
       Pursuant to an Administrative Services Agreement, dated January 1, 2011, and an

Amended and Restated Administrative Services Agreement, effective January 1, 2015 (together,

the “ASA”), FCE, a third-party benefits claims administrator, administered health insurance

policies underwritten by plaintiffs. The ASA contained an arbitration provision that states: “In

the event of any dispute between the parties which arises under this Agreement, except for a

dispute arising under Section 17 [titled “Mutual Indemnification and FCE Insurance”],2 such

dispute shall be settled by arbitration in accordance with the rules for commercial arbitration of

the American Arbitration Association (or a similar organization) in effect at the time such

arbitration is initiated . . . .” (ECF No. 28-1, ASA, at 16-17.) The ASA stated that one arbitrator

would be chosen by each side and that those two arbitrators would together choose an umpire, all

of whom would be active or retired disinterested executive officers of insurance or reinsurance

companies. (Id. at 17.) The ASA further stated: “The decision of the arbitrators shall be final

and binding on both parties; but failing to agree, they shall call in the Umpire and the decision of

the majority shall be final and binding upon both parties. Judgment upon the final decision of

the arbitrators may be entered in any court of competent jurisdiction.” (Id.)

       On May 21, 2015, plaintiffs terminated the ASA. On July 27, 2017, they initiated

arbitration against FCE pursuant to the ASA’s dispute-resolution procedures. Plaintiffs alleged

that FCE breached several obligations under the ASA, including failing to timely and properly

process healthcare claims, failing to remit premiums, and taking excessive and unearned

administrative fees.   Plaintiffs further alleged that FCE caused them to incur expenses in


       2
        As for this exception to the arbitration provision, the ASA provided that “[a]ny legal suit,
action or proceeding arising out of or relating to Section 17 of this Agreement or the transactions
contemplated hereby, when invoked by either party, shall be instituted in the federal courts of the
United States of America or the courts of the State of Texas . . . .” (ECF No. 28-1, ASA, at 17.)

                                                 2
responding to Department of Labor subpoenas and caused regulatory penalties and fines to be

imposed on Madison by the Texas Department of Insurance. FCE counterclaimed, contending

that plaintiffs’ termination of the ASA was wrongful.

       The arbitration panel (the “Panel”) consisted of two arbitrators and an umpire. The

arbitration hearing was scheduled to begin on September 25, 2018. In early July 2018, FCE

requested a continuance of this date for reasons related to discovery. On July 27, 2018, the Panel

issued an Interim Order denying FCE’s request for a continuance and further stating in pertinent

part: “[FCE]’s motion for leave to file an amended counterclaim is granted. The counterclaims

will be presented in a second phase of the Hearing which will take place in November/December

of this year. For this phase FCE has to produce the documents requested.” (ECF No. 28-3,

Interim Order.) The Panel and the parties referred to this structure of the arbitration as “Phase I”

and “Phase II.”

       An arbitration hearing was held on September 25 through 29 and October 25, 2018. On

November 30, 2018, the Panel held a post-hearing teleconference to discuss the evidence

presented at the hearing. The Panel requested the parties to submit a proposed award for Phase I.

Each side submitted a proposed award; both proposed awards were titled “Partial Final Award.”

On December 31, 2018, the Panel issued its “Partial Final Award - Phase I,” which states in full:

       The Panel in the above-captioned arbitration, duly appointed by mutual
       agreement of the parties, upon consideration of all documents, arguments, and
       evidence submitted by Petitioners [Standard] and [Madison] (collectively
       “Petitioners”) and Respondent [FCE], and after having held a full hearing of
       Phase I of this arbitration from September 25 through September 29, October 25
       and November 30, 2018 hereby renders its Partial Final Award as follows:

       1.      Petitioners were within their rights to terminate the amended Agreement
               for cause.
       2.      FCE shall pay to Petitioners the principal amounts due with respect to
               each Category of Damages as set forth in the chart annexed as Exhibit A

                                             3
               hereto, together with interest calculated thereon at the rate of 5% per
               annum, as set forth therein. Such payment shall occur within twenty (20)
               business days of the date of this Partial Final Award. After such time,
               interest shall run at 9% per annum.
       3.      Each party shall bear its own costs, including the costs of its party-
               appointed arbitrator. The parties shall split equally the costs of the
               Umpire and the catering expenses associated with the Hearing.
       4.      The Panel members shall be paid within thirty (30) days of the date
               hereof.
       5.      All other claims for relief by the parties are denied.

(ECF No. 28-5, Partial Final Award - Phase I.) Exhibit A to the Award, a chart titled “Damages

Owed to Petitioners,” provides for a total damages award to plaintiffs of $5,348,352.81. (Id., Ex.

A.)

       On January 3, 2019, plaintiffs filed a petition with this court to confirm the Award under

the FAA, 9 U.S.C. § 9. In response, FCE argues that plaintiffs’ motion is premature, and, in the

alternative, moves to vacate the Award under 9 U.S.C. § 10.

                                           DISCUSSION

       First, the parties disagree about whether the Award was final and ripe for adjudication by

a federal court. The Seventh Circuit has recognized that “[t]here can be a jurisdictional question

in cases challenging or seeking enforcement of arbitration awards.” Smart v. IBEW, Local 702,

315 F.3d 721, 725 (7th Cir. 2002). There is no statute corresponding to 28 U.S.C. § 1291 (which

gives courts of appeals jurisdiction over only final decisions of district courts) that relates to this

court’s jurisdiction over arbitration awards, but under Seventh Circuit case law, “courts must

consider as a practical matter whether the arbitrator has completed his assignment.” Wellpoint

Health Networks, Inc. v. John Hancock Life Ins. Co., 547 F. Supp. 2d 899, 908 (N.D. Ill. 2008)

(citing McKinney Restoration Co. v. Ill. Dist. Council No. 1, 392 F.3d 867, 869 (7th Cir. 2004));

see also Anderson v. Norfolk & W. Ry., 773 F.2d 880, 883 (7th Cir. 1985) (“To be considered


                                                  4
‘final,’ an arbitration award must be intended by the arbitrator to be his complete determination

of every issue submitted to him.”). “In determining the finality of an arbitration award, [courts]

consider whether ‘the award itself, in the sense of judgment, order, bottom line, is incomplete in

the sense of having left unresolved a portion of the parties’ dispute.’”         Olson v. Wexford

Clearing Servs. Corp., 397 F.3d 488, 491 (7th Cir. 2005) (quoting IDS Life Ins. Co. v. Royal

Alliance Assocs., Inc., 266 F.3d 645, 651 (7th Cir. 2001)); see also Publicis Commc’n v. True N.

Commc’ns, Inc., 206 F.3d 725, 729 (7th Cir. 2000) (“[C]ourts go beyond a document’s heading

and delve into its substance and impact to determine whether the decision is final.”); McKinney,

392 F.3d at 872 (where an arbitrator believes the assignment is completed, the award is final and

appealable; conversely, where the evidence is that the arbitrator does not believe the assignment

is completed, the award is not final and appealable).

       Although the Panel’s Award uses the term “final” in its title, it also uses the term

“partial.” It is incomplete in the sense that it leaves unresolved significant portions of the

parties’ multifaceted dispute regarding their performance of the ASA. While the Award appears

to possibly resolve plaintiffs’ claims against FCE, and further states that “[a]ll other claims for

relief by the parties are denied,” it is undisputed that the Panel still has left to adjudicate, at a

minimum, FCE’s counterclaim against plaintiffs. The arbitrators were not done with the case

when they rendered the Award in December 2018. Indeed, the Panel and the parties expressly

contemplated, and held, “Phase II” proceedings in February 2019. The parties are awaiting a

Phase II ruling from the Panel, so the Panel’s assignment is not yet complete. Accordingly, this

Court does not have jurisdiction over this matter.

                                         CONCLUSION

       The Court determines that this matter is not ripe for adjudication because the Panel’s

                                                 5
arbitration award was not a complete determination of all the issues submitted to the Panel. This

action is therefore dismissed without prejudice for lack of subject-matter jurisdiction.     All

pending motions and schedules are terminated. Civil case terminated. The parties may seek

reinstatement of the case, if they wish, when the arbitration has concluded.



DATE: March 13, 2019



                                                 ____________________________________
                                                 Ronald A. Guzmán
                                                 United States District Judge




                                                 6
